Citation Nr: 1612924	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by breathing difficulty, to include as secondary to the service-connected residuals of a nasal fracture with a deviated septum.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to September 1970.  He received a Bronze Star Medal for meritorious service against a hostile force in Vietnam.  He also served with the National Guard from February 1978 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  In a letter sent in January 2015, the RO notified the Veteran that the Veterans Law Judge who presided at his April 2010 hearing was no longer employed by the Board.  The letter informed the Veteran of his options for another Board hearing and indicated that if he did not respond to the letter within 30 days, the Board would assume that he did not want another Board hearing.  The Veteran did not respond.

In April 2011, September 2013, and May 2014, and April 2015, the Board remanded the claim for further development.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking service connection for a disability manifested by breathing difficulty; he contends that his breathing problems were caused or aggravated by his service-connected residuals of a nasal fracture with a deviated septum resulting from a helicopter crash in Vietnam while on active duty.

The Veteran's service treatment records do not contain any treatment for, or diagnosis of, any breathing problems during service.  His June 1968 entrance examination and his September 1970 separation examination do not contain any findings pertaining to a breathing disability.  His February 1978 National Guard entrance examination also did not contain any findings pertaining to a breathing disability.  In his report of medical history in February 1978, the Veteran denied any shortness of breath, asthma, or a cough.  Subsequent physical examinations during the Veteran's National Guard service dated in February 1978, December 1982, March 1992, and September 1999 were negative for any subjective or objective reports/documentation of a nasal, nose, sinus, or breathing problems.  

The first notation of breathing difficulty was a diagnosis of sleep apnea in October 2003.  A VA treatment record dated in October 2003 noted a diagnosis of sleep apnea, and an ear nose and throat appointment was scheduled for possible corrective surgery.  A private treatment record in October 2003 also noted a history of obstructive sleep apnea.  In a September 2004 private treatment record, the Veteran complained of years of nasal obstruction.  In an August 2005 private treatment record, the impression was septal deviation and sleep apnea.  An August 2006 private treatment record noted diagnoses of sleep apnea and obesity.  In a May 2007 medical statement, Dr. J. C. indicated that the nasal fracture the Veteran suffered caused a large septal deviation in his nose and was almost definitely the cause for his nasal obstruction.  In August 2007, the Veteran complained of septal deviation and difficulty breathing; he underwent a septoplasty that same month.

The Veteran has been afforded several VA examinations during the appeal period.  In an October 2013 VA examination, the examiner diagnosed allergic rhinitis and a deviated nasal septum per history, status post septoplasty with bilateral tubinoplasty in August 2007.  The examiner noted that there was no current nasal septal deviation on examination.  The Veteran provided a history of a nasal fracture during deployment to Vietnam in 1970.  He recalled a hard landing of his helicopter, which caused him to hit his nose on a seat bar.  The Veteran indicated that the fracture was reduced manually without any additional treatment.  The Veteran claimed difficulty with breathing through his nose for years.  He also described nasal stuffiness and rhinorrhea; he claimed that his sinuses were injured at the time as well.  

The examiner found that the Veteran's current nasal/rhinitis condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that this was more likely a new and separate condition.  The examiner explained that there was no evidence of an in-service nasal fracture or treatment thereof.  The examiner indicated that there was no documented nasal septal deviation condition during active duty or within one year of separation from service.  The examiner noted that subsequent physical examinations dated in February 1978, December 1982, March 1992, and September 1999 were negative for any subjective or objective reports/documentation of a nasal, nose, sinus, or breathing problems.  The examiner therefore found that there was no chronic pattern of a nasal disability within 21 years of separation from active duty service.  The examiner noted that the initial documentation of "hay fever," which could be considered the onset of the current rhinitis was in 1999, which was 21 years after separation from service.

Pursuant to the Board's May 2014 remand, the Veteran was afforded another VA examination.  In the July 2014 VA examination, the examiner diagnosed restrictive lung impairment due to obesity.  The Veteran described trouble breathing, mainly at night.  He noted that he was provided a CPAP for sleep apnea about 10 years ago, in 2003 or 2004.  He reported feeling short of breath with activity during the day, like he could not get enough air in his lungs.  The Veteran reported that he quit smoking in 1996; he noted that he started smoking around age 18 or 19 and smoked up to three packs per day.  The examiner found that the claimed condition was not caused by and was not the result of the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had a septoplasty, turbinate cautery done for septal deviation.  The examiner noted that post-surgery, it was noted that the Veteran no longer had a deviated nasal septum.  The examiner indicated that if there was any relationship between the deviated nasal septum and any respiratory complaints, including shortness of breath and sleep apnea, there would have been resolution of the shortness of breath and the sleep apnea post-surgery, as the nasal septum was corrected by the surgery.  The examiner noted that a pulmonary function test did not reveal any airflow obstruction or air trapping; however, a moderate restrictive impairment was shown.  The examiner noted that a moderate restrictive impairment may be seen in morbid obesity.  The examiner noted that prior medical records revealed morbid obesity; he discussed how medical literature related chest wall restrictive lung physiology to obesity.  The examiner noted that the Veteran's pulmonary function values were consistent with obesity.  He also explained how morbid obesity caused obstructive sleep apnea.  

In an April 2015 Board remand, the Board found the July 2014 opinion inadequate, as the examiner did not provide an opinion as to whether the Veteran's sleep apnea was aggravated by the service-connected residuals of a nasal fracture with a deviated septum.  The Board also found that the examiner did not clearly identify or distinguish all of the Veteran's current breathing disorders.  Pursuant to the Board's July 2014 remand, the RO obtained an addendum medical opinion in September 2015.  

The September 2015 examiner noted diagnoses of obstructive sleep apnea and restrictive lung disease due to morbid obesity.  The examiner indicated that she did not see any evidence that the Veteran's claimed deviated nasal septum caused or aggravated his obstructive sleep apnea.  The examiner noted that examinations dated in September 1970, February 1978, and March 1992 did not reveal any complaints of a deviated nasal septum or any associated problems.  The examiner noted one private treatment record in August 2005 in which the Veteran indicated that his deviated septum was causing nasal obstruction and making his obstructive sleep apnea worse.  The examiner indicated that there were no records to support that the Veteran was seen about this complaint and/or to show that there was such a severity that surgery would be required.  Finally, the examiner noted that in December 2006, a pulmonologist indicated that the Veteran's deviated nasal septum was severely affecting his breathing.  She noted that the pulmonologist's conclusions were that the Veteran had shortness of breath secondary to restriction (from morbid obesity) and obstructive sleep apnea.  The examiner found that the Veteran's obstructive sleep apnea was most likely caused by his severe weight.

Unfortunately, the Board continues to find the opinions of record to be inadequate.  On remand, the Veteran should be afforded another VA examination with etiology opinions which separately address each of the Veteran's diagnosed breathing disabilities, to specifically include the diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis, to include whether any of these disabilities are etiologically related to the Veteran's service or are caused or aggravated by the Veteran's service-connected residuals of a nasal fracture with a deviated septum.

Finally, the Board observes that in a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in December 2005, the Veteran indicated that he received treatment for his lungs/breathing problems in 2003 and 2004 from Dr. W. S. at "KPA."  However, in a February 2006 notification letter, the RO indicated that it did not pursue these records as the Veteran had not filed a claim for a breathing disability.  It does not appear that the RO ever attempted to obtain these records.  As these records may contain evidence relevant to the Veteran's claim for entitlement to service connection for a breathing disability, the RO should attempt to associate these records, and any other identified outstanding treatment records, with the Veteran's claims file.
 
Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers who 
	have treated the Veteran for his claimed breathing 
	disabilities, to specifically include the treatment 
	records alluded to by the Veteran in the December 
	2005 authorization form for his lungs/breathing 
	problems by Dr. W. S. at KPA dated in 2003/2004.  
	The RO should attempt to obtain these records, and, if 
	possible, associate them with the claims folder.

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, the Veteran should be afforded a VA 
	examination, with an appropriate examiner, in order to 
	obtain a medical opinion as to the nature and etiology 
	of any currently diagnosed breathing disability, to 
	specifically include the diagnosed obstructive sleep 
	apnea, restrictive lung disease, and allergic rhinitis. 
	The claims file, including a copy of this remand, must 
	be provided to and reviewed by the examiner in 
   conjunction with the examination. All indicated tests 
   and studies should be performed, and all findings 
   should be set forth in detail.
   
   Based on a review of the Veteran's claims file, and
   after a thorough examination, the examiner is asked 
   to:
   
Identify all currently diagnosed disabilities manifested by breathing difficulty, to specifically include obstructive sleep apnea, restrictive lung disease, and allergic rhinitis.

Obstructive Sleep Apnea

(i) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's obstructive sleep apnea is etiologically related to the Veteran's active duty service.

(ii) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's obstructive sleep apnea was caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.

Restrictive Lung Disease

(i) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's restrictive lung disease is etiologically related to the Veteran's active duty service.

(ii) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's restrictive lung disease was caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.

Allergic Rhinitis

(i) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's allergic rhinitis is etiologically related to the Veteran's active duty service.

(ii) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's allergic rhinitis was caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.
Any Other Disability Manifested by Breathing Difficulty
   
(i) Determine whether it is at least as likely as not (50 percent probability) that any other currently diagnosed disability manifested by breathing difficulty is etiologically related to the Veteran's active duty service.

(ii) Determine whether it is at least as likely as not (50 percent probability) that any other currently diagnosed disability manifested by breathing difficulty was caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.

The examiner should address the May 2007 medical statement from Dr. J. C., which indicated that the Veteran's nasal fracture caused a large septal deviation in his nose and the resulting nasal obstruction.

Please note that aggravation, for VA purposes, is defined as an increase in severity behond the natural progression of a disease or disorder, as distinguished from temporary or intermittent flare-ups.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 
   
3.   After the above development has been completed, and 
	any other additional development deemed necessary, 
	readjudicate the claim.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




